DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The after-final amendment dated 12/10/2021 places this application in condition for allowance (see Reasons for Allowance below), and therefore has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark G. Knedeisen (Reg. No. 42,747) on 12/21/221.
The application has been amended as follows:
IN THE CLAIMS:
In claim 75, delete “the skin-first condition” and replace it with --the first condition--.
In claim 113, delete “a skin-associated condition” and replace it with --the skin-associated condition--.



Reasons for Allowance
Claims 57-61, 63-67, 69, 70, 73-79, 83, 85, 87-90, 92, 94-99, 101-106, and 108-116 are allowed.
The following is an examiner’s statement of reasons for allowance:
The after-final amendment dated 12/10/2021 is sufficient for overcoming the rejections under §112 and the objections raised in the previous Office Action. There being no remaining objection or rejection, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793